Proceed*602ing pursuant to CPLR article 78 to review a determination of the Commissioner of the Westchester County Department of Public Safety, dated July 2, 1990, which adopted the recommendation of a hearing officer, made after a hearing, terminating the petitioner’s employment with the Westchester County Department of Public Safety.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the Commissioner’s determination that the petitioner engaged in misconduct (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). We do not find the penalty imposed to be so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra; Matter of Collins v Amrhein, 134 AD2d 346; Matter of Sigle v Slavin, 161 AD2d 644). Thompson, J. P., Rosenblatt, Miller and Santucci, JJ., concur.